                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 -------------------------------------------------------------- X
                                                                       DATE FILED: 7/9/2021
 JAMES J. IZARD, JOHN J. KRASKA, JAMES :
 RIVER INSURANCE COMPANY, LTD.,                                 :
 JAMES RUSSELL REID, HENRY U. HARRIS :
 III, and EDWARD R. STETTINIUS,                                 :
                                                                :   20-cv-8608 (VEC)
                                              Plaintiffs,       :
                                                                :       ORDER
                            -against-                           :
                                                                :
 QUEST ENERGY CORPORATION,                                      :
 SAMUEL COAL COMPANY, INC.,                                     :
 MARK C. JENSEN, AND THOMAS M.                                  :
 SAUVEY,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 9, 2021, a pretrial conference was held;

        IT IS HEREBY ORDERED THAT:

        1. Plaintiffs’ motion for summary judgment is due October 1, 2021. Defendants’

             opposition is due October 29, 2021. Plaintiffs’ reply is due November 12, 2021.

        2. No later than September 15, 2021, Defendants must inform Plaintiffs and the Court

             if they intend to cross-move for summary judgment. If Defendants intend to cross-

             move, Plaintiffs’ motion for summary judgment is due October 1, 2021. Defendants’

             response and cross motion for summary judgment is due October 29, 2021.

             Plaintiffs’ response to Defendants’ cross-motion and reply in support of their motion

             is due December 3, 2021. Defendants’ reply is due December 17, 2021.
     3. A referral to the Magistrate Judge for a settlement conference will be entered

        separately.



SO ORDERED.
                                                      ________________________
Date: July 9, 2021                                       VALERIE CAPRONI
      New York, New York                               United States District Judge




                                              2
